In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 16-1683V
                                                              Filed: August 1, 2017
                                                                 UNPUBLISHED

                                                                         
    PATRICK MCALEESE,                                                    
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Uncontested;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Guillain-Barre Syndrome
    SECRETARY OF HEALTH AND                                                  (GBS)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Thomas K. Brown, Brown Law Firm, LLP, Houston, TX), for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On December 22, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barre syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine administered on December 23, 2013.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.
        On July 27, 2017, respondent filed his Rule 4(c) report in which he states that he
does not contest that petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report at 1. Specifically, “[i]t is respondent’s position that petitioner has
satisfied the criteria set forth in the newly revised vaccine injury table (“Table”) and the

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Qualification and Aids to Interpretation (“QAI”).” Id. at 6. Respondent further agrees
that “[a]lthough the revised Table only governs petitions filed on or after the effective
date of the final rule, the evidence shows that petitioner suffered GBS following the
administration of a seasonal flu vaccine, and that the onset occurred within the time
period specified in the Table.” Id. Therefore, “[r]ecognizing that petitioner may re-file
this petition and be afforded a presumption of causation under the revised Table,
respondent will not contest entitlement to compensation in this case.” Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master